[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012

Exhibit 10.1


CHROMADEX, INC. - DARTMOUTH EXCLUSIVE LICENSE AGREEMENT


This Agreement, effective this 13th day of July 2012, between


    TRUSTEES OF DARTMOUTH COLLEGE, a non-profit educational and research
institution existing under the laws of the State of New Hampshire, and being
located at Hanover, New Hampshire  03755, hereinafter called Dartmouth,
    And


    CHROMADEX, INC., a corporation of the State of California, with a principal
place of business at 10005 Muirlands Blvd., Suite G, Irvine, California 92618;
hereinafter called Company.


    WHEREAS, Dartmouth, under the direction of principal investigator Charles
Brenner, Ph.D. has developed Nicotinamide Riboside Assay System and its uses;
and


    WHEREAS, Dartmouth represents that it has the right to grant licenses
granted in this agreement; and


    WHEREAS, Company wishes to obtain a license under the terms and conditions
hereinafter set forth, and to use its expertise and resources to manufacture and
market the technology;


    NOW THEREFORE, in consideration of the premises and the faithful performance
of the covenants herein contained, IT IS AGREED:


ARTICLE I.  Definitions


    Section 1.01  Dartmouth Patent Rights.  "Dartmouth Patent Rights" shall mean
United States Patent No. 8,197,807 Issued June 12, 2012, United States Patent
Application Serial No. 11/542,832 filed October 4, 2006, United States Patent
Application Serial No. 13/260,392, filed September 26, 2011, and United States
Patent No. 8,114,626,Issued February 14, 2012  and any United States or Foreign
Patents issuing therefrom, and any continuations, continuations-in-part,
divisions, reissues, reexaminations or extensions thereof.  Dartmouth shall be
the assignee and owner of all such Patents and Patent Applications.


    Section 1.02  Licensed Products.  "Licensed Products" shall mean any
products or processes covered by or made, in whole or in part in a given
territory, by the use of Dartmouth Patent Rights.


    Section 1.03  Field.  The "Field" of this Agreement shall mean the following
fields:


    Field 1: dietary supplements, sports performance enhancing products, foods
with health claims, such as energy bar, skin care/cosmetic products;


    Field 2: food or drink products requiring FDA approval;


    Field 3: consumer foods, such as margarine, yogurt, and cereal;


    Field 4: research.


    Section 1.04 Territory.  The “Territory” shall mean the world.

 
-1-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012

    Section 1.05  Subsidiary.  "Subsidiary" shall mean a legal entity at least
50% of the voting stock of which is owned directly or indirectly by Company.


    Section 1.06  Agreement.  "Agreement" shall mean this License Agreement.


    Section 1.07  Net Sales.  "Net Sales" shall mean the gross billing price
Company or its subsidiaries charge to their customers for Licensed Products,
less sales, use, occupation and excise taxes, and transportation, discounts,
returns and allowances in lieu of returns.


    Section 1.08  Effective Date.  "Effective Date" shall mean the date first
written above and shall be the Effective Date of this Agreement.


    Section 1.09  License Year.  The "First License Year" shall mean the period
commencing on the Effective Date and ending December 31, 2012.  The second and
all subsequent "License Years" shall commence on January 1 and end on December
31 of each year.


    Section 1.10 Calendar Quarter.  "Calendar Quarter" shall mean the periods
ending on March 31, June 30, September 30 and December 31 of each year.


ARTICLE II.  Grant


    Section 2.01  License Grant.  Dartmouth hereby grants to Company and its
Subsidiaries an exclusive, royalty-bearing license under Dartmouth Patent Rights
to make, have made, use, and/or sell Licensed Products in the Field in the
Territory subject to any rights which may be required to be granted to the
Government of the United States of America pursuant to 35 U.S.C.
§§200-211.  Notwithstanding the foregoing, Dartmouth expressly reserves a
non-transferable royalty-free right to use the Dartmouth Patent Rights in the
Field by its faculty, staff and researchers, for educational and research
purposes only.  Company agrees during the period of exclusivity of this license
in the United States that any Licensed Product produced for sale in the United
States will be manufactured substantially in the United States to the extent it
is commercially reasonable.


    Section 2.02  Sublicenses.  Company shall have the right to grant
sublicenses to third parties under Dartmouth Patent Rights to make, have made,
use and sell the Licensed Products with the consent of Dartmouth , which consent
shall not be unreasonably withheld, except that such sublicenses shall be in
writing and expressly subject to the terms of this Agree­ment.  Such consent is
given to Opko Health, Inc. as of the Effective Date. Company agrees to be
responsible for the performance hereunder by its sublicensees.  Dartmouth shall
have the right to review such sublicenses to assure conformity with this
Section.  Upon termination of this Agreement, any such sublicenses will revert
directly to Dartmouth.


    Section 2.03  Patents.  Upon execution of the Agreement, Company shall
reimburse Dartmouth for expenses Dartmouth has incurred for the preparation,
filing, prosecution and maintenance of Dartmouth Patent Rights as of the
Effective Date and in accordance with the amounts below:


a)  
US Patent No. 8,197,807 – $[*]

b)  
US Patent Application Serial No. 11/542,832 - Company will reimburse for future
expenses.

c)  
US Patent No. 8,114,626 - $[*]

d)  
US Patent Application Serial No.  13/260,392 - Company will reimburse for future
expenses.

e)  
Australian Patent Application Serial No. 2006238858 – Company will pay $[*]
Annuity due by August 1 and future expenses

f)  
Canadian Patent Application Serial No. 2,609,633 – Company will pay $[*] Annuity
due by August 1 and future expenses


 
-2-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012


Dartmouth shall control all future preparation, filing, prosecution and
maintenance of Dartmouth Patent Rights.  Dartmouth shall invoice and Company
shall reimburse Dartmouth for all future expenses in connection with these
activities. Late payments shall be subject to an interest charge of one and one
half percent (11/2%) per month. If Company chooses to discontinue prosecution or
maintenance of any United States Patent or Patent Application, which is a
subject of Dartmouth Patent Rights, it will so inform Dartmouth within a
reasonable time before implementation of such decision.  Dartmouth then shall
have the right to prosecute or maintain such Patent or Patent Application on its
own and at its own expense, in which case the license to Company under such
Patent or Patent Application will terminate.  COMPANY shall notify Dartmouth by
at least three (3) months before a National Phase deadline whether it will
support the filing of patent applications in particular foreign territories. If
COMPANY decides not to support the filing or maintaining foreign applications,
Dartmouth reserves the right to file or maintain such applications on its own,
in which case the license to COMPANY in the particular territory will terminate.


           ARTICLE III.
Confidentiality and Representations


    Section 3.01  Mutual Confidentiality.  Company and Dartmouth realize that
some information received by one party from the other pursuant to this Agreement
shall be confidential.  It is therefore agreed that any information received by
one party from the other, and clearly designated in writing as "CONFIDENTIAL" at
the time of transfer, shall not be disclosed by either party to any third party
and shall not be used by either party for purposes other than those contemplated
by this Agreement for a period of three (3) years from the termination of the
Agreement, unless or until --


    (a)  said information shall become known to third parties not under any
obligation of confidentiality to the disclosing party, or shall become publicly
known through no fault of the receiving party, or


    (b)  said information was already in the receiving party's possession prior
to the disclosure of said information to the receiving party, except in cases
when the information has been covered by a preexisting Confidentiality
Agreement, or


    (c)  said information shall be subsequently disclosed to the receiving party
by a third party not under any obligation of confidentiality to the disclosing
party, or


    (d)  said information is approved for disclosure by prior written consent of
the disclosing party, or


    (e)  said information is required to be disclosed by court order or
govern­mental law or regulation, provided that the receiving party gives the
disclosing party prompt notice of any such requirement and cooperates with the
disclosing party in attempting to limit such disclosure.

    Section 3.02  Corporate Action.  Dartmouth and Company each represent and
warrant to the other party that they have full power and authority to enter into
this Agreement and carry out the transactions contemplated hereby, and that all
necessary corporate action had been duly taken in this regard.


ARTICLE IV.  Due Diligence


    Section 4.01  Milestones. Company has represented to Dartmouth, to induce
Dartmouth to issue this license, that it will commit itself to a diligent
program of exploiting the Licensed Products so that public utilization will
result therefrom.  As evidence thereof, Company shall adhere to the following
milestones timeline from the Effective Date and associated payments:

 
-3-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012

Field
Milestone
Timing
Payment
Field 1
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]
Field 2
[*]
[*]
$[*]
[*]
[*]
$[*]
Field 3
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]
Field 4
[*]
[*]
$[*]
[*]
[*]
$[*]



It is acknowledged that if the above milestones are not accomplished by the
dates specified in this Section 4.01, the licenses shall terminate unless
payments in the above amounts are made to Dartmouth within [*] days of the
specified dates in accordance with Section 9.02.
 
ARTICLE V.  Payments, Records and Reports


    Section 5.01  Payments.  For the rights and privileges granted under this
license, Company shall pay to Dartmouth


    (a) an earned royalty of [*]% based on the value of Net Sales of the
Licensed Products. If Licensed Product is combined with another product and/or
ingredient and sold by Company in such a combination ("Combination Product"),
then Net Sales of the Licensed Product for the earned royalty calculation shall
be Net Sales of the Combination Product multiplied by A divided by B (A/B),
where A is the sale price of the Licensed Product when sold separately and B is
the sale price of the Combination Product; and


    (b) a non-refundable, non-creditable, one-time license access fee of $[*]
due upon execution of this Agreement; and


    (c) annual license maintenance fee of $35,000 due upon each anniversary of
the agreement and creditable towards preceding annum's royalty payments per
Section 5.01(a); and


    (d) [*] percent ([*]%) of any consideration received from an infringement
settlement less litigation expenditures, as described in Section 8.01, and from
each sublicense, on the sale of Licensed Products (e.g., license issue fees,
license maintenance fees, lump sum payments in lieu of royalty payments, stocks,
and earned royalty, etc.) received from each sublicensee of Company for the
grant of a sublicense


 
-4-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012


    Section 5.02 Reports. Company shall render to Dartmouth:
 
    (a) within [*] days after the end of each Calendar Quarter a written account
of all quantities of Licensed Products subject to royalty hereunder sold by
Company, any Subsidiary, and any sublicensee during such Calendar Quarter, the
calculation of royalty thereon, and sufficient data for Dartmouth to verify the
calculation, including gross sales and allowable deductions to derive to Net
Sales figures, and shall simultaneously pay in United States dollars to
Dartmouth the royalty due with respect to such sales.  Conversion of foreign
currency to U.S. dollars shall be made at the conversion rate existing in the
United States on the date of royalty payments by Company.  Such report shall be
certified as correct by an officer of Company.  If no Licensed Products subject
to royalty hereunder have been sold by Company, its Subsidiaries and its
sublicensees during any such quarter, Company shall so report in writing to
Dartmouth within [*] days after the end of said quarter.  If royalties for any
License Year do not equal or exceed the minimum royalties established in Section
4.02, Company shall include the balance of the minimum royalty with the payment
for the Calendar Quarter ending December 31.  Late payments shall be subject to
an interest charge of one and one half percent (11/2%) per month.


    (b) within [*] days after the close of each License Year written annual
reports which shall include but not limited to: reports of progress on research
and development, regulatory approvals, manufacturing, sublicensing, marketing
and sales during preceding twelve (12) months as well as plans for coming
year.  Company shall also provide any reasonable additional data Dartmouth
requires to evaluate Company's performance.


    (c) within [*] days of occurrence report of the date of first sale of
Licensed Products in each country.
 
    Section 5.03  Books of Accounts.  Company, its Subsidiaries and sublicensees
shall keep full, true and accurate books of accounts and other records
containing all particulars which may be necessary for the purpose of
ascertaining and verifying the royalties payable to Dartmouth by Company
hereunder.  Upon Dartmouth's request, Company, its Subsidiaries and sublicensees
shall permit an independent Certified Accountant selected by Dartmouth (except
one to whom Company has some reasonable objection), to periodically have access
during ordinary business hours to such records of Company, its Subsidiaries and
sublicensees as may be necessary to determine, for any quarter ending not more
than [*] years prior to the date of such request, the correctness of any report
and/or payment made under this Agreement.  In the event that any such inspection
shows an underreporting and underpayment in excess of [*] percent ([*]%) for any
[*] month period, then Company shall pay the cost of such examination.


ARTICLE VI.  Technical Assistance and Commercial Development


    Section 6.01  Technical Assistance.  Throughout the term of the Agreement,
Dartmouth agrees to permit Company and its designees to consult with its
employees and agents regarding developments and enhancements made subsequent to
the Effective Date relating to the Licensed Products, at such times and places
as may be mutually agreed upon; provided that Company agrees to make suitable
arrangements with, and to compensate the Dartmouth employees and agents for such
consultation.


    Section 6.02  Commercial Development.  During the term of this Agreement,
Company agrees to use commercially reasonable efforts to effectively manufacture
and market Licensed Products.  Such efforts will include sublicensing,
development of promotional literature, mailings, and journal advertisements.


    Section 6.03  Name.  Company shall not use and shall not permit to be used
by any other person or entity the name of Dartmouth nor any adaptation thereof,
or the name of Dartmouth's employees, in any advertising, promotional or sales
literature, or for any other purpose without prior written permission of
Dartmouth, such permission not to be unreasonably withheld, except that Company
may state that it is licensed by Dartmouth under Dartmouth Patent Rights and
that Company may refer to publications by Dartmouth personnel which relate to
the Dartmouth Patent Rights.

 
-5-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012


ARTICLE VII.  Indemnity, Insurance, Disclaimers


    Section 7.01   Indemnity.  Company shall defend and indemnify and hold
Dartmouth and its trustees, officers, agents and employees (the "Indemnitees")
harmless from any judgements and other liabilities based upon claims or causes
of action against Dartmouth or its employees which arise out of alleged
negligence in the development, manufacture or sale of Licensed Products by
Company, its Subsidiaries, and sublicensees, or from the use by the end users of
Licensed Products, except to the extent that such judgements or liabilities
arise in whole or in part from the gross negligence or willful misconduct of
Dartmouth or its employees, provided that Dartmouth promptly notifies Company of
any such claim coming to its attention and that it cooperates with Company in
the defense of such claim.  If any such claims or causes of action are made,
Dartmouth shall be defended by counsel to Company, subject to Dartmouth's
approval, which shall not be unreasonably withheld.  Dartmouth reserves the
right to be represented by its own counsel at its own expense.


    Section 7.02  Insurance.  At such time as any product, process, service
relating to, or developed pursuant to, this Agreement is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Company or by a sublicensee, Subsidiary or agent of Company,
Company shall at its sole cost and expense, procure and maintain comprehensive
general liability insurance in amounts not less than $[*] per incident  and
naming the Indemnitees as additional insureds.  Such comprehensive general
liability insurance shall provide (i) product liability coverage and (ii) broad
form contractual liability coverage for Company's indemnification under this
Agreement.  If Company elects to self-insure all or part of the limits described
above (including deductibles or retentions which are in excess of $[*] annual
aggregate) such self-insurance program must be acceptable to Dartmouth and
Dartmouth Risk Manager. Such insurance will be considered primary as to any
other valid and collectible insurance, but only as to acts of the named insured.
The minimum amounts of insurance coverage required shall not be construed to
create a limit of Company's liability with respect to its indemnification under
this Agreement.


    Company shall provide Dartmouth with written evidence of such insurance upon
request of Dartmouth.  Company shall provide Dartmouth with written notice at
least [*] days prior to the cancellation, non-renewal or material change in such
insurance; if Company does not obtain replacement insurance providing comparable
coverage within such [*] day period, Dartmouth shall have the right to terminate
this Agreement effective at the end of such [*] day period without notice or any
additional waiting periods.


    Company shall maintain such comprehensive general liability insurance beyond
the expiration or termination of this Agreement during (i) the period that any
product, process, or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold by Company or by a
sublicensee, Subsidiary or agent of Company and (ii) a reasonable period after
the period referred to in (i) above which in no event shall be less than fifteen
(15) years.


    Section 7.03  Disclaimer.  Nothing contained in this Agreement shall be
construed as:


    (a) a warranty or representation by Dartmouth as to the validity or scope of
any Patent Rights;
    (b) a warranty or representation that any Licensed Products manufac­tured,
used or sold will be free from infringement of patents, copyrights, or rights of
third parties, except that Dartmouth represents that it has no knowledge of any
existing issued patents or copyrights which might be infringed;
    (c) except as provided in Section 7.01, an agreement to defend against
actions or suits of any nature brought by any third parties.

DARTMOUTH MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF LICENSED PRODUCTS


 
-6-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012


 ARTICLE VIII.  Infringement Matters


    Section 8.01  Infringement by Third Parties.  Company shall give Dartmouth
prompt notice of any incident of infringement of Dartmouth Patent Rights coming
to its attention.  The parties shall thereupon confer together as to what steps
are to be taken to stop or prevent such infringement.  Company shall be entitled
to commence proceedings in its own name against the infringer, in which event
Company shall be responsible for all legal costs incurred, without recourse to
Dartmouth, however Dartmouth agrees to appear as a party in any such proceedings
if requested by COMPANY and such request is not unreasonably burdensome on
Dartmouth. Company also agrees to reimburse Dartmouth for out of pocket costs
spent in connection with said request. Financial recoveries from any such
litigation will first be applied to reimburse Company for its litigation
expenditures and [*]% of additional recoveries will be paid to Dartmouth. If
Company chooses not to commence litigation within [*] days from the date the
parties confer regarding the infringement, Dartmouth may  commence proceedings
against the infringer, in which case Dartmouth shall be responsible for any
legal costs incurred  and will be entitled to retain any damages recovered.   In
any action to enforce Dartmouth Patent Rights, either party, at the request and
expense of the other party shall cooperate to the fullest extent reasonably
possible.  Company may not settle any infringement action in any way detrimental
to Dartmouth Patent Rights without the expressed written consent of Dartmouth.


ARTICLE IX.  Duration and Termination


    Section 9.01  Term.  This Agreement shall become effective upon the date
first written above, and unless sooner terminated in accordance with any of the
provisions herein, shall remain in full force during the life of the last to
expire patents under Dartmouth Patent Rights contemplated by this agreement in
the last to expire territory.  If mutually desired, the parties may negotiate
for an extension of this License.  Upon the termination of the Agreement Company
shall have the right to sell the remainder of the Licensed Product on hand,
provided the sales will be subject to the royalty payments of this Agreement.


    Section 9.02  Termination - Breach.  In the event that either party defaults
or breaches any of the provisions of this Agreement, the other party shall have
the right to terminate this Agreement by giving written notice to the defaulting
party, provided, however, that if the said defaulting party cures said default
within [*] days after said notice shall have been given, this Agreement shall
continue in full force and effect.  The failure on the part of either of the
parties hereto to exercise or enforce any right conferred upon it hereunder
shall not be deemed to be a waiver of any such right nor operate to bar the
exercise or enforcement thereof at any time or times thereafter.


    Section 9.03 Termination at Will. Company shall have the right to terminate
this Agreement by giving three (3) months advance written notice to Dartmouth to
that effect and paying a termination fee of $[*]. Upon termination, a final
report shall be submitted and royalty and other payments due under Article V, as
well as unreimbursed patent expenses per Section 2.03 due Dartmouth become
immediately payable.
 
    Upon receipt of the termination notice, Dartmouth should be free to start
negotiations with a Third Party for the rights granted herein.


    Section 9.04  Insolvency. In the event that Company shall become insolvent,
shall make an assignment for the benefit of creditors, or shall file a petition
for bankruptcy, the Agreement shall terminate.


    Section 9.05   Prior Obligations and Survivability.  Termination of this
Agreement for any reason shall not release either party from any obligation
theretofore accrued. Sections 3.01, 5.01 – 5.03, 7.01 – 7.03, 9.03, 10.01 –
10.09 shall survive the termination of this Agreement.

 
-7-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012


ARTICLE X.  Miscellaneous


    Section 10.01  Governing Law.  This Agreement shall be construed, governed,
interpreted and enforced according to the laws of the State of New York.


    Section 10.02  Notices.  Any notice or communication required or permitted
to be given by either party hereunder, shall be deemed sufficiently given, if
mailed by certified mail, return receipt requested, and addressed to the party
to whom notice is given as follows:
 

If to Company, to:
Frank Jaksch, CEO
ChromaDex, Inc.
10005 Muirlands Blvd Suite G
Irvine, CA 92618
        If to Dartmouth, to:
Alla Kan
Director
Technology Transfer Office
Dartmouth College
11 Rope Ferry Road
Hanover, NH 03755
 



    Section 10.03.  Assignment. Neither party shall assign or transfer this
Agreement without the express prior written consent of the other.  For purposes
of this Agreement, an assignment or transfer of this Agreement by COMPANY shall
be deemed to occur in connection with (a) an express assignment or transfer or
(b) a general assignment for the benefit of creditors or in connection with any
bankruptcy or other debtor relief law.  This section will not be deemed to
prohibit an assignment or transfer of this Agreement in connection to a merger
or consolidation to which COMPANY is a party (regardless of whether COMPANY is
the surviving corporation) or to any other transaction pursuant to which a
change would occur in the "ultimate parent entity" of COMPANY, applying the
rules in effect from time to time under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.


    Section 10.04  Entire Agreement.  This Agreement represents the entire
Agreement between the parties as of the effective date hereof, and may only be
subsequently altered or modified by an instrument in writing.  This agreement
cancels and supersedes any and all prior oral or written agreements between the
parties which relate to the subject matter of this Agreement.


    Section 10.05  Mediation and Arbitration.  Both parties agree that they
shall attempt to resolve any dispute arising from this Agreement through
mediation.  Both parties agree that at least one employee, capable of
negotiating an agreement on behalf of his employer, shall, within three weeks of
receipt of written notification of a dispute, meet with at least one employee of
the other party who is also capable of negotiating an agreement on behalf of his
employer. If no agreement can be reached, both parties agree to meet again
within a four week period after the initial meeting to negotiate in good faith
to resolve the dispute.  If no agreement can be reached after this second
meeting, both parties agree to submit the dispute to binding arbitration under
the Rules of the American Arbitration Association before a single arbitrator.

 
-8-

--------------------------------------------------------------------------------

 
[*] Redacted subject to a confidential treatment request that was filed by the
Company with the Securities and Exchange Commission on July 17, 2012
 
    Section 10.06  Waiver.  A failure by one of the parties to this Agreement to
assert its rights for or upon any breach or default of this Agreement shall not
be deemed a waiver of such rights nor shall any such waiver be implied from
accep­tance of any payment.  No such failure or waiver in writing by any one of
the parties hereto with respect to any rights, shall extend to or affect any
subsequent breach or impair any right consequent thereon.


    Section 10.07  Severability.  The parties agree that it is the intention of
neither party to violate any public policy, statutory or common laws, and
govern­mental or supranational regulations; that if any sentence, paragraph,
clause or combination of the same is in violation of any applicable law or
regulation, or is unenforceable or void for any reason whatsoever, such
sentence, paragraph, clause or combinations of the same shall be inoperative and
the remainder of the Agreement shall remain binding upon the parties.


    Section 10.08  Marking.  Upon Dartmouth's direction and consultation,
Company agrees to mark the Licensed Products with all applicable trademarks, and
patent numbers.


    Section 10.09  Headings.  The headings of the paragraphs of this Agree-ment
are inserted for convenience only and shall not constitute a part hereof.


    IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate originals, by their respective officers hereunto duly authorized, the
day and year herein written.
 

  THE TRUSTEES OF DARTMOUTH COLLEGE          
By:  /s/ Alla Kan
Date:  July 11, 2012
Name:  Alla Kan
Title:  Director Technology Transfer Officer
        CHROMADEX, INC.    
By:  /s/ Thomas C. Varvaro
Date:  July 13, 2012
Name:  Thomas C. Varvaro
Title:  Chief Financial Officer